DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2020, has been entered.
 	Claims 1-7 and 10 are cancelled.  Claims 13-18 are new.
	Claims 8, 9, and 11-18 are pending.

Election/Restrictions
Newly submitted claims 17 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 17 and 18 are directed to a process specially adapted for the manufacture of a product.  Likewise, claim 12 is directed to a process specially adapted for the manufacture of a product.  On the other hand, claims 8, 9, 11, and 13-16 are directed to the elected invention drawn to a process of use of said product.  The elected invention (claims 8, 9, 11, and 13-16, directed to use of the product), claims 12, 17 and 18 (process specially adapted for the manufacture of the product), and previously withdrawn and now canceled claims 1-7 (the product) are a combination of categories provided for in 37 CFR 1.475(b) (combination (3)), and thus the groups of inventions have unity of invention a priori.  However, the groups of inventions are found to lack unity of invention a posteriori, for the same reasons as set forth in .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 12, 17, and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 8, 9, 11, and 13-16 are examined on the merits.

Claim Objections
Claims 8, 9, 11, and 16 are objected to because of the following informalities:  
Claim 8 is objected to because the recitation “wherein the surface treatment is selected from the group consisting of γ ray, electronic beam, ultraviolet ray, and using an agent” is not grammatically correct.  A surface treatment is with these different forms of radiation (γ ray, with γ ray, electronic beam, or ultraviolet ray.  Alternatively, page 21, paragraph [0045] of the specification discloses surface treatment using an agent (not the surface treatment being “using an agent”).  Since claim 8 is objected to, its dependent claims, claims 9, 11, and 16, must be objected to. 
Claim 16 is objected to because it recites, “wherein the agent is…hypochlorous acids,” which is not grammatically correct.  A single agent can only be a hypochlorous acid, not “hypochlorous acids.”  This objection can be overcome by replace the recitation “hypochlorous acids” with the phrase “hypochlorous acid.”   
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller (Biomaterials. 1998. 19: 1963-1972. Listed on IDS filed 6/14/18. Previously cited) in light of Josephy (US 6,210,524. Previously cited), Sumida (US 5,364,669. Previously cited), Kato (US 5,527,622. Previously cited), and Raine (US 2003/0190272).
Koller discloses using custom culture devices.  See the paragraph bridging the left and right columns on page 1965.  The custom culture devices were molded using three resins, including Kodar™ 6763 polyethylene terapthalate-glycol modified resin.  As evidenced by Josephy, Kodar 6763 is a PETG (polyethylene terephthalate modified with cyclohexanedimethanol) available from Eastman Chemical (column 9, lines 11-15).  Sumida indicates that Kodar 6763 (equivalent name is PET-G6763) is polyethylene terephthalate in which part of the glycol components is being substituted with 1,4-cyclohexanedimethanol (column 21, lines 65-68).  Furthermore, Kato indicates that Kodar 6763 (equivalent name is PET-G6763) comprises terephthalic acid, ethylene glycol, and 30 mole % cyclohexanedimethanol (column 10, lines 5-7).  Thus, as evidenced by Josephy, Sumida, and Kato, the custom culture device molded using Kodar 6763 polyethylene terapthalate-glycol modified resin of Koller is a custom culture device (reading on ‘base material’) comprising a polyester resin comprising a dicarboxylic acid unit (specifically, terephthalic acid) and a diol unit derived from 1,4-cyclohexandedimethanol at 30% by mole of the diol unit.  The mole percentage falls in the range of ‘1 to 100% by mol’ of instant claim 8.
	These custom culture devices, also referred to as injection mold parts for cell culture, were used to support MNC (mononuclear cell; see abstract) and CD34-enriched BM (bone marrow; see abstract) cell expansion (page 1967, last paragraph).  Thus, Kolker teaches a cell culture method using the custom culture device comprising Kodar 6763 that reads on the ‘base 60Co source after their molding (page 1965, right column, first paragraph).  This is also mentioned in page 1967, last paragraph, stating that the injection mold parts for cell culture were TCT by plasma discharge, sterilized by gamma irradiation, and then used to support the cell expansion.  Gamma irradiation from a 60Co source for the purpose of sterilization is known in the art as being gamma rays, as evidenced by Raine (paragraphs [0004]-[0005], [0059]).  Therefore, the sterilization by gamma irradiation from a 60Co source reads on subjecting the base material (the custom culture device comprising Kodar 6763) to a surface treatment with gamma rays (i.e. γ rays).  That is, the base material (the custom culture device comprising Kodar 6763) is subjected to a surface treatment with gamma rays (i.e. γ rays).  As such, Kolker anticipates instant claims 8 and 9.
	Regarding instant claim 11, Kolker teaches that BM (bone marrow) is a heterogeneous mixture of non-adherent hematopoietic cells at various stages of development and numerous adherent accessory cells which regulate the growth of the hematopoietic cells (page 1964, left column, first full paragraph).  Therefore, in culturing BM cells in a cell culture device comprising Kodar 6763 resin, Kolker teaches culturing an adherent cell (one of the adherent accessory cells of BM).  As such, instant claim 11 is anticipated.
	A holding of anticipation is clearly required.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serkes (EP 0320348. Listed on IDS filed 5/2/19. Previously cited) in light of Kato.

As noted above, Serkes teaches that the bottle can be subject to radiation for sterilization and surface treatment which provides a wettable surface for attachment of the cells (column 5, lines 6-9).  Surface treatment can be a coating, corona discharge or plasma (column 5, lines 9-11).  Surface treatment with a coating reads on surface treatment using an agent.  Thus the roller bottle manufactured from PETG Copolyester 6763 resin that is subjected to surface treatment with a coating reads on a ‘base material’ that is ‘subjected to a surface treatment,’ wherein the surface treatment is ‘using an agent,’ meeting an embodiment of instant claim 8.    

A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Serkes in view of Thompson (US 2002/0037576. Previously cited), and in light of Kato.

However, Serkes teaches that roller bottles have been used extensively to culture animal cells while attached to the inside surface of the bottles (column 1, lines 59-61).
Thompson discloses that HEK 293 cells (human embryo kidney 293 cells; see page 2, paragraph [0026]) are adherent cells and can be grown in various systems, including roller bottles (page 4, paragraph [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to have cultured HEK 293 cells (drawn to adherent cells) in the roller bottle manufactured from PETG Copolyester 6763 resin that is subjected to surface treatment with a coating according to the method of Serkes.  One of ordinary skill in the art would have been motivated to do this since Serkes indicates that roller bottles have been used to culture animal cells, which HEK 293 cells are drawn to, and since Thompson speaks of culturing HEK 293 cells.  There would have been a reasonable expectation of success in culturing HEK 293 cells by the method of Serkes (using the embodiment of a roller bottle manufactured from PETG Copolyester 6763 resin that is subjected to a surface treatment with a coating) since Thompson indicates that HEK 293 cells can be grown in roller bottles, and since the method of Serkes is used for cells in general, as well as for animal cells that attach to the inside surface of the roller bottle.  Since HEK 293 cells are adherent cells, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koller in view of Sussman (US 5,266,476), and in light of Josephy, Sumida, Kato, and Raine.
As discussed above, Koller (in light of Josephy, Sumida, Kato, and Raine, cited as evidence) anticipates claims 8, 9, and 11.  Koller differs from claim 16 in that Koller does not expressly disclose that the custom culture device (reading on the claimed base material) is subjected to a surface treatment using an agent, wherein the agent is an alcohol, hydrogen peroxide water, hypochlorous acid, a surfactant, an antibiotic, an acid, or an alkali.  
Sussman discusses the field of in vitro cultivation and growth of various living cells, in particular mammalian tissue cells that require attachment to a solid surface in order to effectively grow, metabolize nutrients, reproduce, and produce biologically active materials (column 1, lines 11-17).  In the background of their invention, Sussman indicates that cells will attach only to surfaces that have suitable surface compositions and an electrical surface charge, listing materials that have proved successful for that purpose (column 1, lines 32-37).  Sussman points out that frequently the cell attachment surfaces of such materials are treated with 95% sulfuric acid, or preferably with a corona or oxygen plasma discharge to improve cell adherence (column 1, lines 37-40).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have treated the custom culture device of Koller with 95% sulfuric acid.  One of ordinary skill in the art would have been motivated to do this in order to improve cell adherence that is needed for cultivation and growth of mammalian cells (as taught in column 1, lines 11-17 and 32-37 of Sussman) – tissue culture is sought by Koller.  There would have been a reasonable expectation of improving cell adherence of the custom culture device (comprising Kodar 6763 resin) since Sussman discloses that a wide range of 
A holding of obviousness is clearly required.

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Serkes in view of Sussman (US 5,266,476), and in light of Kato.
As discussed above, Serkes (in light of Kato, cited as evidence) anticipates claims 8 and 9.  Serkes differs from claim 16 in that Serkes does not expressly disclose that the roller bottle of PETG Copolyester 6763 (reading on the claimed base material) is subjected to a surface treatment using an agent, wherein the agent is an alcohol, hydrogen peroxide water, hypochlorous acid, a surfactant, an antibiotic, an acid, or an alkali.  
Sussman discusses the field of in vitro cultivation and growth of various living cells, in particular mammalian tissue cells that require attachment to a solid surface in order to effectively grow, metabolize nutrients, reproduce, and produce biologically active materials (column 1, lines 11-17).  In the background of their invention, Sussman indicates that cells will attach only to surfaces that have suitable surface compositions and an electrical surface charge, listing materials that have proved successful for that purpose (column 1, lines 32-37).  Sussman points out that frequently the cell attachment surfaces of such materials are treated with 95% sulfuric acid, or preferably with a corona or oxygen plasma discharge to improve cell adherence (column 1, lines 37-40).

A holding of obviousness is clearly required.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4,912,048) in view of Koller (Biomaterials. 1998. 19: 1963-1972. Listed on IDS filed 6/14/18. Previously cited) and Serkes (EP 0320348. Listed on IDS filed 5/2/19. Previously cited), and in light of Josephy (US 6,210,524. Previously cited), Sumida (US 5,364,669. Previously cited), Kato (US 5,527,622. Previously cited), and Humphries (US 5,104,804).
Smith discloses a culture vessel for improving culture or cell yield of anchored cell or suspension cultures, the culture vessel having a fluted body wall to provide the vessel with internal ribbing (abstract).  Suitable materials for the vessel are materials which are biologically-
Suitable materials for the vessel of Smith’s invention include transparent polymeric resins, and a preferred material is polyethylene terephthalate and its derivatives which can be easily and inexpensively molded into a fluted configuration in accordance with the principles of the Smith invention (column 5, lines 41-46).  Smith states, “As a cell support surface for anchored cell culture, polyethylene terephthalate exhibits adequate cell attachment and release properties without pretreatment of the surface prior to culture to enhance or reduce cell attachment or release” (column 5, lines 49-53).  
Since Smith discloses that their culture vessel is for improving culture or cell yield of anchored cell or suspension cultures (abstract) and that with respect to anchored cell culture, ribbing of the interior of the vessel increases the surface area available for attachment and growth of anchorage-competent cells thereby increasing the culture or cell yield per vessel (column 2, lines 10-13), then Smith discloses a cell culture method using their culture vessel in which cells are cultured on their culture vessel and in particular can be inoculated onto their culture vessel (in particular, with respect to anchored cell culture).  In sum, Smith is comparable to the claimed invention in that Smith discloses a cell culture method comprising culturing a cell on a base material (a fluted culture vessel formed by molding polyethylene terephthalate or its derivative), wherein the base material is not a surface-treated base material (as supported by 

Smith differs from the claimed invention in that Smith does not disclose that the fluted culture vessel (reading on ‘base material’) comprises a polyester resin comprising a dicarboxylic acid unit and a diol unit, wherein 1 to 100% by mol of the diol unit is a diol unit derived from 1,4-cyclohexanedimethanol.
  Koller discloses using custom culture devices.  See the paragraph bridging the left and right columns on page 1965.  The custom culture devices were molded using three resins, including Kodar™ 6763 polyethylene terapthalate-glycol modified resin.  As evidenced by Josephy, Kodar 6763 is a PETG (polyethylene terephthalate modified with cyclohexanedimethanol) available from Eastman Chemical (column 9, lines 11-15).  Sumida indicates that Kodar 6763 (equivalent name is PET-G6763) is polyethylene terephthalate in which part of the glycol components is being substituted with 1,4-cyclohexanedimethanol (column 21, lines 65-68).  Furthermore, Kato indicates that Kodar 6763 (equivalent name is PET-G6763) comprises terephthalic acid, ethylene glycol, and 30 mole % cyclohexanedimethanol (column 10, lines 5-7).  Thus, as evidenced by Josephy, Sumida, and Kato, Kodar 6763 polyethylene terapthalate-glycol modified resin is a polyester resin comprising a dicarboxylic acid unit (specifically, terephthalic acid) and a diol unit derived from 1,4-cyclohexandedimethanol at 30% by mole of the diol unit.  The mole percentage falls in the range of ‘1 to 100% by mol’ of instant claim 13.  
The custom culture devices of Koller, also referred to as injection mold parts for cell culture, were used to support MNC (mononuclear cell; see abstract) and CD34-enriched BM 
Serkes discloses a roller bottle for cell growth (abstract).  The bottle is manufactured from a biocompatible, resin material that can be subject to radiation for sterilization and surface treatment which provides a wettable surface for attachment of the cells (column 5, lines 6-9).  More uniform and faster cell attachment is achieved using linear polyester resins for forming the bottle which is plasma treated (column 5, lines 27-30).  In particular, Serkes discloses that transparent, thermoplastic resins such as PETG Copolyester 6763 (copolymer of ethylene glycol and 1,4 cyclohexanedimethanol) have been found suitable for forming their roller bottle by extrusion blow or injection blow molding techniques (column 5, lines 30-36).  As evidenced by Kato, PETG Copolyester 6763 (equivalent name is PET-G6763) comprises terephthalic acid, ethylene glycol, and 30 mole % cyclohexanedimethanol (column 10, lines 5-7).  Therefore, Serkes discloses a roller bottle manufactured from PETG Copolyester 6763 reading on a roller bottle comprising a polyester resin comprising a dicarboxylic acid unit (specifically, terephthalic acid) and a diol unit derived from 1,4-cyclohexandedimethanol at 30% by mole of the diol unit.  The mole percentage falls in the range of ‘1 to 100% by mol’ of instant claim 13.

Regarding instant claim 15, Smith teaches that their culture vessel can be used for anchored cell culture of anchorage-competent cells, wherein “anchorage-competent” cells refers both to cells such as anchorage-dependent cells which require a support surface for growth, and cells which do not require but are capable of growing on a support surface (column 2, lines 18-
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed July 29, 2020, with respect to the rejection under 35 U.S.C. 112(b) of claims 8-11, the rejection under 35 U.S.C. 112(a) of claims 8-11, the previous ground of rejection under 35 U.S.C. 102(a)(1) of claims 8-11 as being anticipated by Koller in light of Josephy, Sumida, and Kato, the previous ground of rejection under 35 U.S.C. 102(a)(1) of claims 8-10 as being anticipated by Serkes in light of Kato, and the previous ground of rejection under 35 U.S.C. 103 of claims 8-11 as being rendered obvious by Serkes in view of Thompson and in light of Kato, have been fully considered and are persuasive.  In particular, the amendment of claim 8 has overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a).  The amendment of claim 8 has overcome the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 since the rejections were made on the basis of the limitation of the base material being free from a coating, and were not made on the basis of the limitation added to claim 8.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of the amendment of claim 8 and new claims 13-15, over the previously cited references and new references.  Regarding Serkes, Applicant asserts that since Serkes teaches that more uniform and 
Regarding the restriction requirement, the Applicant traverses it.  However, it is noted in the Office Action mailed September 19, 2019, that because Applicant did not distinctly and specifically point out the supposed errors of the restriction requirement, the election had been treated as an election without traverse (MPEP 818.01(a)).  Additionally, Applicant argues that the claimed subject matter is distinguished from the cited reference of Koller for the same reasons discussed in the reply regarding the anticipation rejection over Koller.  However, the shared technical feature is a base material comprising a polyester resin comprising a dicarboxylic acid unit and a diol unit, wherein 1 to 100% by mol of the diol unit is a diol unit derived from 1,4-cyclohexanedimethanol, not the method of claim 8 or the method of claim 13.  Koller indeed discloses the shared technical feature (Kodar 6763 reads on a base material comprising a polyester resin comprising a dicarboxylic acid unit and a diol unit, wherein 1 to 100% by mol of the diol unit is a diol unit derived from 1,4-cyclohexanedimethanol).  
No claims are allowed.

  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651